IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ATLANTIC COAST PIPELINE, LLC,
Plaintiff,

v. Lead Case No. 3:17-cv-00814-JAG
Underlying Case No. 2:18-cv-00447-JAG
Underlying Case No. 3:18-cv-00573-JAG
Underlying Case No. 3:18-cv-00716-JAG
1.52 ACRES, MORE OR LESS, IN NOTTOWAY
COUNTY, VIRGINIA, et al.,
Defendants,
OPINION
Atlantic Coast Pipeline, LLC (“Atlantic”), seeks to exercise its eminent domain powers
pursuant to Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h). On August 15, 2018, Atlantic
filed its Complaint in Condemnation to acquire certain easements in underlying case 2:18-cv-447.
On August 20, 2018, Atlantic filed its Complaint in Condemnation to acquire certain easements in
underlying case 3:18-cv-573. On October 19, 2018, Atlantic filed its Complaint in Condemnation
to acquire certain easements in underlying case 3:18-cv-716. Atlantic subsequently served the
defendants named in the three underlying cases through publication. On July 2, 2019, the Clerk
entered default against the defendants who failed to respond in all three underlying cases (the
‘“Non-Responding Defendants”). Atlantic filed its Motion for Default Judgment against the Non-
Responding Defendants in all three underlying cases on July 12, 2019.
As anatural gas company in possession of a certificate of public convenience and necessity
from the Federal Energy Regulatory Commission, Atlantic may condemn the property interests at

issue in this litigation and is thus entitled to have default judgment granted in its favor against the

Non-Responding Defendants.
I. FACTS

A, Atlantic Is a Natural Gas Company in Possession of a Certificate of Public Convenience
and Necessity Issued by the FERC

Atlantic is an interstate natural gas company as defined by Section 2(a) of the Natural Gas
Act, 15 U.S.C. § 717, et seg. Atlantic is subject to the jurisdiction of the Federal Energy Regulatory
Commission (“FERC”) and is authorized to construct, own, operate, and maintain pipelines for the
transmission of natural gas in interstate commerce. See 15 U.S.C. § 717; Dk. No. 622, Memo. in
Supp. of Atlantic’s Mot. for Default J., Ex. 1, Decl. of Jedidiah Spratt (“Spratt Decl.”) { 7.

Atlantic is in the process of constructing an approximately 600-mile underground pipeline
and related facilities for the purpose of transporting natural gas from West Virginia to Virginia and
North Carolina (the “ACP Project”). See Spratt Decl. | 5. The ACP Project will measure
approximately 42 inches in diameter in West Virginia and Virginia, and 36 inches in diameter in
North Carolina. Certain extensions of the ACP Project will measure 20 inches in diameter from
Northampton County, North Carolina, to the City of Chesapeake, Virginia, and 16 inches in
diameter in Brunswick County, Virginia, and Greensville County, Virginia. See Spratt Decl. 8.
Natural gas transported by the ACP Project will serve multiple public utilities. See Spratt Decl.
9.

Atlantic filed an application for a certificate of public convenience and necessity with
FERC on September 18, 2015, FERC Docket No. CP15-554-000, in which it sought permission
to construct the ACP Project and attendant facilities. On October 13, 2017, FERC issued a
certificate of public convenience and necessity (the “FERC Certificate”) authorizing Atlantic to
construct and operate the ACP Project. Compl. Ex. 2; see Spratt Decl. | 10; see also Spratt Decl.,
Ex. A, the October 13, 2017 Certificate of Public Convenience and Necessity Issued by the Federal

Energy Regulatory Commission to Atlantic.
B. Atlantic Seeks to Condemn Certain Property Rights from the Defendants

Each of the Non-Responding Defendants for each underlying case owns a property interest
in the certain tracts of land sought to be condemned by Atlantic. See Dk. No. 1, 5 (2:18-cv-447);
Dk. No. 1, | 5 (3:18-cv-573); Dk. No. 1, ¥ 5 (3:18-cv-716). Atlantic filed its Complaints in
Condemnation to acquire easements from the Non-Responding Defendants for the three
underlying cases, See Dk. No. 1, { 2 (2:18-cv-447); Dk. No. 1, § 2 (3:18-cv-573); Dk. No. 1, J 2
(3:18-cv-716).

Specifically, Atlantic seeks to construct a portion of the ACP Project on the Properties
described in detail below. The ACP Project cannot be constructed until Atlantic acquires certain
permanent easements (the “Permanent Easement”) and temporary easements (the “Temporary
Easement”) on the Properties (collective, the “Easements”). Atlantic also seeks an easement for
an access road in underlying case 3:18-cv-716 (the “Access Road Easement”). The Easements are
necessary for constructing, maintaining, operating, altering, testing, replacing, and repairing the
ACP Project. See Dk. No. 1, § 16 (2:18-cv-447); Dk. No. 1, | 16 (3:18-cv-573); Dk. No. ¢ 16
(3:18-cv-716).

The Permanent Easements to be taken on each Property include a permanent and exclusive
easement and right-of-way to construct, operate, maintain, replace, repair, remove, or abandon the
ACP Project and appurtenant equipment and facilities, as well as the right to change the location
of the installed pipeline within the area of the Permanent Easement as may be necessary or
advisable. See Dk. No. 1, 7 19 (2:18-cv-447); Dk. No. 1, 9 18 (3:18-cv-573); Dk. No. 1, J 18
(3:18-cv-716).

The Temporary Easement will enable Atlantic to construct the ACP Project and engage in

restoration or clean-up activities. The Temporary Easement is requested as of the date of
authorized entry onto the Property and their use is required until all work, including restoration, is
complete. The Temporary Easement will be effective and condemned for a period not to exceed
five (5) years following Atlantic’s possession of the Easements. See Dk. No. 1, | 20 (2:18-cv-
447); Dk. No. 1, ¥ 19 (3:18-cv-573); Dk. No. 1, J 19 (3:18-cv-716).

The Access Road Easement to be taken on the Property in underlying case 3:18-cv-716
will provide Atlantic with a mode of access to the ACP Project and related facilities, as well as the
ability to transport the personnel, materials, and machinery needed to construct the ACP Project.
The Access Road Easement to be taken on the Property includes use of both existing and new
roads, the right to construct a permanent access road with a width not to exceed thirty feet, and the
right to improve any existing access roads to a width not to exceed thirty feet. See Dk. No. 1, 4 20
(3:18-cv-716).

1, Underlying Case Number 2:18-cv-447

The Non-Responding Defendant Anthony Saunders owns real property located in the City
of Suffolk, Virginia, and more particularly described as (1) Parcel Identification No. 38*20,
composed of 20.48 acres, more or less per tax records, and being more particularly described as
36.5 acres in Book 407, Page 806; less and except a certain tract containing 6.0 acres, more or less,
more particularly described as Parcel 1 in Plat Book 12, Page 160; less and except a certain tract
containing 3.0 acres, more or less, more particularly described as Parcel 2 in Plat Book 12, Page
160; less and except a certain tract containing 1.0 acre, more or less, more particularly described
as Parcel 3 in Plat Book 12, Page 160; less and except a certain tract containing 1.0 acre, more or
less, more particularly described as Parcel 4 in Plat Book 12, Page 160; less and except a certain
tract containing 5.023 acres, more or less, as described in Plat Book 13, Page 49 of public records

of said City; and (2) Parcel Identification No. 38*20*5, composed of 5.02 acres, more or less per
tax records, being more particularly described as 5.023 acres in Plat Book 13, Page 49 of the public
records of said City, all among the land records of the City of Suffolk, Virginia (collectively, “the
Foreman/Saunders Property”). See Dk. No. 1, § 5 (2:18-cv-447).

Atlantic attempted to negotiate to acquire Easements over the Foreman/Saunders Property
for the purpose of the construction of an interstate natural gas pipeline. See Spratt Decl. 4] 12-14.
There are 10 landowners who have already settled with Atlantic for the Foreman/Saunders
Property. Saunders has roughly a 10% ownership interest in the Foreman/Saunders Property.
Atlantic has been unable to locate Saunders, despite making reasonable efforts to do so. Thus,
Atlantic has been unable to acquire by contract, or has been unable to agree with Saunders as to
the compensation to be paid for, the necessary easements to construct, operate, and maintain a
pipeline for the transportation of natural gas.

The area and dimensions of the Easements Atlantic seeks to condemn on the
Foreman/Saunders Property are depicted in Exhibit 4-A and 4-B to the Complaint in
Condemnation. See Dk. No. 1-4A and 1-4B (2:18-cv-447); see also Atlantic’s Hearing Exhibit
Nos. 2-A and 2-B, Dk. No. 640. The legal rights that make up the Easements Atlantic seeks to
condemn on the Foreman/Saunders Property are recited in Atlantic’s Complaint. See Dk. No. 1,
q{ 19-20 (2:18-cv-447).

2. Underlying Case Number 3:18-cv-573

The Non-Responding Defendants Rufus Pegram, Jr., the Unknown Heirs of Georgia
Pegram a/k/a Georgia Ross, and the Unknown Heirs of Georgia Pegram a/k/a Georgia E. Badgett
own real property located in Brunswick County, Virginia, identified as Parcel Identification No.
8-8A, composed of 18 acres, more or less, and being more particularly described as 18 acres as

shown on the Plat filed as Instrument # 010001122, being a new survey, which corrects the
acreage, recorded in the public records of said County (the “James Pegram Heirs Property”). See
Dk. No. 1, 75 (3:18-cv-573).

Atlantic attempted to negotiate to acquire the Easements over the James Pegram Heirs
Property for the purpose of the construction of an interstate natural gas pipeline, but was unable to
reach an agreement. Atlantic also performed a reasonably diligent search of the records associated
with the James Pegram Heirs Property and has been unable to determine the identities of the
unknown heirs, the Unknown Heirs of Georgia Pegram a/k/a Georgia Ross and the Unknown Heirs
of Georgia Pegram a/k/a Georgia E. Badgett, and therefore has been unable to acquire by contract
the condemned easement rights. See Spratt Decl. {J 12-14. The Non-Responding Defendants are
a mix of known landowners and unknown heirs who collectively have a roughly 42.22% ownership
interest in the Property. Atlantic has been unable to acquire by contract, or has been unable to
agree with the remaining named defendants as to the compensation to be paid for, the necessary
easements to construct, operate, and maintain a pipeline for the transportation of natural gas.
Atlantic has been unable to determine the identities of the unknown heirs, and therefore was unable
to acquire by contract the necessary easements to construct, operate, and maintain a pipeline for
the transportation of natural gas.

The area and dimensions of the Easements Atlantic seeks to condemn on the James Pegram
Heirs Property are depicted in Exhibit 4 to the Complaint in Condemnation. See Dk. No. 1-4
(3:18-cv-573); see also Atlantic’s Hearing Exhibit No. 2, Dk. No. 643. The legal rights that make
up the Easements Atlantic seeks to condemn on the James Pegram Heirs Property are recited in

Atlantic’s Complaint. See Dk. No. 1, ff 18-19 (3:18-cv-573).
3. Underlying Case Number 3:18-cv-716

The Non-Responding Defendants, the Unknown Heirs of Nelson Fields, own real property
located in Brunswick County, Virginia, identified as (1) Parcel Identification No. 7-2, composed
of 28 acres, more or less, located in Brunswick County, Virginia and being particularly described
as 28 acres, more or less, on a plat in Deed Book 147, Page 467, of the public records of said
county; and (2) Parcel Identification No. 7-2A, composed of 108.65 acres, more or less, located in
Brunswick County, Virginia and being more particularly shown as 111.17 acres, more or less, in
Deed Book 147, Page 469, of the public records of said county, less and except a certain tract
containing 1.50 acres, more or less, as described in Deed Book 319, Page 627 of the public records,
less and except a certain tract containing 1.02 acres, more or less as described in Deed Book 184,
Page 637 of the public records of said county (collectively, the “Fields Heirs Property”). See Dk.
No. 1, 4 5 (3:18-cv-00716-JAG).

Atlantic performed a reasonably diligent search of the records associated with the Fields
Heirs Property and has been unable to determine the identities of these defendant landowners, and
therefore has been unable to acquire by contract the condemned easement rights. See Spratt Decl.
qq 12-13. There are 35 landowners who have already signed agreements with Atlantic for the
Fields Heirs Property. The Non-Responding Defendants are unknown heirs who collectively have
a roughly 7.14% ownership interest. Atlantic, has been unable to determine the identities of the
defendant landowners, and therefore was unable to acquire by contract the necessary easements to
construct, operate, and maintain a pipeline for the transportation of natural gas.

The area and dimensions of the Easements Atlantic seeks to condemn on the Fields Heirs
Property are depicted in Exhibit 1-A and Exhibit 1-B to the Complaint in Condemnation. See Dk.

Nos. 1-4A and 1-4B, (3:18-cv-716); see also Atlantic’s Hearing Exhibit No. 2A and 2B, Dk. No.
637. The legal rights that make up the Easements Atlantic seeks to condemn on the Fields Heirs
Property are recited in Atlantic’s Complaint. See Dk. No. 1, {J 18-20 (3:18-cv-716).
C. None of the Defendant Landowners Responded to Atlantic’s Complaint in Condemnation

Atlantic has properly served process on the Non-Responding Defendants and filed the
appropriate affidavits of service and certificates of proof by publication. See Dk. Nos. 617, 618,
619, 620, 621, 622. The Non-Responding Defendants have not filed any responsive pleading and
are thus in default. See Dk. Nos. 613, 614, 615. Without gaining full access and rights from the
Non-Responding Defendants to the Easements that are necessary to the ACP Project, Atlantic
cannot timely complete construction of the ACP Project.

II. DISCUSSION
A. Default Judgment

Under Rule 12(a) of the Federal Rules of Civil Procedure, a defendant must serve an answer
within 21 days after being served with the summons and complaint. Fed. R. Civ. P. 12(a). Rule
55 of the Federal Rules of Civil Procedure provides for the entry of a default judgment when “a
party against whom a judgment for affirmative relief is sought has failed to plead or otherwise
defend.” Fed. R. Civ. P. 55(a). A defendant in default admits the factual allegations in the
complaint. See Fed. R. Civ. P. 8(b)(6) (“An allegation — other than one relating to the amount of
damages — is admitted if a responsive pleading is required and the allegation is not denied.”); see
also GlobalSantaFe Corp. v. Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003)
(“Upon default, facts alleged in the complaint are deemed admitted and the appropriate inquiry is
whether the facts as alleged state aclaim.”). Asa result of the Non-Responding Defendants’ failure

to respond, the Clerk entered default against them on July 2, 2019. See Dk. Nos. 613, 614, 615.
B. Atlantic Has the Right to Condemn
1. The Natural Gas Act Provides Atlantic with the Authority to Condemn

The Natural Gas Act provides Atlantic with the authority to condemn interests in property
where (i) Atlantic is the holder of a certificate of public convenience and necessity from FERC
and (ii) Atlantic and the landowner cannot agree on the compensation for the property interest at
stake:

When any holder of a certificate of public convenience and necessity cannot acquire

by contract, or is unable to agree with the owner of property to the compensation

to be paid for, the necessary right-of-way to construct, operate, and maintain a pipe

line or pipe lines for the transportation of natural gas .. . it may acquire the same

by the exercise of the right of eminent domain in the district court of the United
States for the district in which such property may be located, or in the State courts.

15 U.S.C. § 717f(h).
2. Atlantic Has a Certificate of Public Convenience and Necessity

The FERC Certificate issued to Atlantic gives Atlantic the unequivocal power of eminent
domain, which includes the power to condemn any land, including the Easements, which is
necessary for the construction of the ACP Project. No fact can genuinely be in dispute as to the
issuance of the FERC Certificate or the contents therein because a certificate of public convenience
and necessity is a matter of public record and not subject to collateral attack. See E. Tenn. Nat.
Gas, LLC v. 1.28 Acres, No. 1:06-cv-00022, 2006 U.S. Dist. LEXIS 24450, at *36-37 (W.D. Va.
Apr. 26, 2006) (holding that the defendants could not use a condemnation action to review the
propriety of the issuance of a FERC certificate) (citing Williams Nat. Gas Co. v. Okla. City, 890
F.2d 255, 264 (10th Cir. 1989), cert. denied, 497 U.S. 1003 (1990)); see also Am. Energy Corp. v.
Rockies Express Pipeline LLC, No. 2:09-cv-284, 2009 U.S. Dist. LEXIS 59972, at *9 (S.D. Ohio

July 14, 2009) (holding that “a district court lacks jurisdiction to review the validity and/or
conditions of a FERC certificate . . . [and] the function of the district court is not to provide
appellate review, but rather to provide for enforcement”).

Here, just as in /.28 Acres, Atlantic has satisfied the first condition of Section 717f(h)
because FERC granted Atlantic a Certificate of Public Convenience. Based on the language of the
FERC Certificate and controlling case law, Atlantic has the power of eminent domain under the
Natural Gas Act and the right to the easements by eminent domain.

3. The Easement Rights Atlantic Seeks Are Necessary

Atlantic must acquire the Easements in order to install, construct, and maintain the ACP
Project. See Spratt Decl. § 6, 15. The FERC-approved route for the ACP Project crosses the
Properties. See Dk. Nos. 1-4A and 1-4B (2:18-cv-447); see also Atlantic’s Hearing Exhibit Nos.
2-A and 2-B, Dk. No. 640; Dk. No. 1-4 (3:18-cv-573); see also Atlantic’s Hearing Exhibit No, 2,
Dk. No. 643; Dk Nos. 1-4A and 1-4B (3:18-cv-716); see also Atlantic’s Hearing Exhibit Nos. 2A
and 2B, Dk. No. 637. The ACP Project cannot be constructed without the Easements. See Spratt
Decl. ¥ 16.

Thus, the Easements are necessary for the construction of the ACP Project, entitling
Atlantic to judgment on its right to condemn the Easements. See Transcon. Gas Pipeline Co., LLC
v. Permanent Easement Totaling 2.322 Acres, No. 3:14-cv-00400-HEH, 2014 U.S. Dist. LEXIS
122588, at *11 (E.D. Va. Sept. 2, 2014) (“Additionally, the FERC Certificate[] . . . establishes that
the property condemned in this matter is necessary for the construction, operation, and
maintenance of the pipeline at issue.”); Hardy Storage Co. v. Prop. Interests Necessary to Conduct
Gas Storage Operations, No. 2:07CV5, 2009 U.S. Dist. LEXIS 18124, at *13-14 (N.D. W. Va.
Mar. 9, 2009) (finding that a landowner’s challenge to the necessity of the proposed easement

constitutes an impermissible collateral attack).

10
4. Atlantic Cannot Acquire the Necessary Easements by Contract
a. Underlying Cases 2:18-cv-447
Atlantic has been unable to reach an agreement with the Owner on the amount of
compensation for the Easements. See Spratt Decl. f§ 12-14. Atlantic started negotiations with the
Non-Responding Defendant to acquire the Easements in 2015. See Spratt Decl. § 13. Atlantic,
however, has been unable to obtain the remaining interest in the Easements by contract. See Spratt
Decl. ff 12-14; Hardy, 2009 U.S. Dist. LEXIS 18124, at *16 (finding that “(the condemnor] is not
required by the [NGA] or Rule 71.1 to engage in ‘good faith’ negotiations with the landowner’);
E. Tenn. Natural Gas, 2006 U.S. Dist. LEXIS 24450, at *28-29 (concluding that “[a]ll the [NGA]
requires is a showing that the plaintiff has been unable to acquire the property by contract or has
been unable to agree with the owner of the property as to the compensation to be paid”).
b. Underlying Case 3:18-cv-573
Atlantic has been unable to reach an agreement with the Owners on the amount of
compensation for the Easements. See Spratt Decl. 9] 12-14. Atlantic started negotiations with the
named Non-Responding Defendant to acquire the Easements in 2016. See Spratt Decl. { 13.
Atlantic performed a reasonably diligent search of the records associated with the James Pegram
Heirs Property and has been unable to determine the identities of the Unknown Heirs. See Spratt
Decl. 7 14. Atlantic, however, has been unable to obtain the remaining interest in the Easements
by contract. See Spratt Decl. J 12-14
c. Underlying Case 3:18-cv-716
Atlantic has been unable to determine the identities of the remaining defendant landowners.

See Spratt Decl. §] 12-13. The remaining defendants are the Unknown Heirs of Nelson Fields.

11
Atlantic, therefore, has been unable to obtain the remaining interest in the Easements by contract.
See Spratt Decl. [9 15, 16
5. The Non-Responding Defendants Are in Default

The named Non-Responding Defendants have failed to file an answer or response in the
time period required pursuant to Section 12(a) of the Federal Rules of Civil Procedure. As a result,
the Clerk entered default for the Non-Responding Defendants on July 2, 2019. See Dk. No. 613,
614, 615. Accordingly, Atlantic is entitled to an order confirming its right to condemn the Non-
Responding Defendants’ Properties pursuant to the authority conferred by 15 U.S.C. § 717f(h) and
default judgment against the Non-Responding Defendants. See, e.g., E. Tenn. Nat. Gas Co. v.
Sage, 361 F.3d 808, 827-28 (4th Cir. 2004) (citing cases); Columbia Gas Transmission Corp. v.
An Easement to Construct, Operate, and Maintain a 24-Inch Transmission Pipeline Across
Properties in Greene Cty., 2007 U.S. Dist. LEXIS 55422, at *9-10 (W.D. Va. July 31, 2007)
(granting judgment where Columbia had established that it was a holder of a FERC certificate and
no agreement with respect to just compensation could be reached); Nw. Pipeline Corp. v. The 20’
x 1,430’ Pipeline Right of Way Easement 50’ x 1,560’ Temp. Staging Area, 197 F. Supp. 2d 1241,
1243-44 (E.D. Wash. 2002) (granting summary judgment as to validity of taking); Tenn. Gas
Pipeline Co. v. New England Power, C.T.L., Inc., 6 F. Supp. 2d 102, 104 (D. Mass. 1998) (granting
motion for partial summary judgment where the condemnor satisfied the elements of Section
717f(h)).

Atlantic has established that it holds a FERC Certificate and that it has been unable to reach
an agreement with the Non-Responding Defendants with respect to the Easements. Atlantic,
therefore, has stated a legitimate claim and is entitled to condemn the Non-Responding

Defendants’ Properties. See Columbia Gas Transmission, LLC v. 0.85 Acres, More or Less, in

12
Harford Cty., 2014 U.S. Dist. LEXIS 125318, at *17 (D. Md. Sept. 8, 2014) (granting Columbia’s
Motion for Partial Summary Judgment where the court determined that requirements of Section
717f(h) were met); Columbia Gas Transmission, LLC v. 370.393 Acres, More or Less, in Baltimore
Cty., 2014 U.S. Dist. LEXIS 144055, at *15-16 (D. Md. Oct. 9, 2014) (same).

IV. JUST COMPENSATION

The only issue remaining is the just compensation owed to the Non-Responding
Defendants. Atlantic offered evidence about the properties discussed above (the “Subject
Properties”) and the areas of the taking from each individual property, and the rights for the
Easements that Atlantic seeks to condemn.

The landowners have the burden of proving, by a preponderance of the evidence, the
amount of just compensation owed for the easements condemned by Atlantic. United States ex
rel. Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 273 (1943); Bank of Edenton v. United States,
152 F.2d 251, 253 (4th Cir. 1945); Vector Pipeline LP v. 68.55 Acres of Land, 157 F. Supp. 2d
949, 952 (N D. Ill. 2001). Just compensation is measured from the point of view of the landowner.
The yardstick is what a landowner has lost, not what Atlantic has gained. Bos. Chamber of
Commerce v. City of Bos., 217 U.S. 189, 195 (1910); see also United States v. Causby, 328 U.S.
256, 261 (1946) (“It is the owner’s loss, not the taker’s gain, which is the measure of the value of
the property taken.”). Courts apply the objective standard of fair market value to determine what
the landowner has lost when its property is condemned. United States v. 564.54 Acres of Land,
441 U.S. 506, 511 (1979). Fair market value is defined as the fair and reasonable amount which
could be attained in the open market at a voluntary sale. /d.

Where a taking is temporary in duration rather than permanent, then the condemning

authority “essentially takes a leasehold in the property,” and “the value of the taking is what rental

13
the marketplace would have yielded for the property taken.” United States v. Banisadr Bldg. Joint
Venture, 65 F.3d 374, 378 (4th Cir. 1995). Ifthe condemnor is the only party to admit evidence
to the Court of the value of the real property taken, the Court may use that evidence to determine
the just compensation of the property and enter default judgment against defendant landowners
and award the defendants their just compensation as determined by the condemnor. See Gulf
Crossing Pipeline Co. LLC v. 86.36 Acres, No. 08-689, 2009 U.S. Dist. LEXIS 4612, at *14-15
(W.D. La. Jan. 23, 2009).

Here, Atlantic offered evidence as to the value of the Easements condemned through its
valuation expert, Corey Sell, and the appraisals that Mr. Sell prepared for each of the Subject
Properties. Atlantic offered the appraisal of the Foreman/Saunders Property in underlying case
2:18-cv-447 as Atlantic’s Hearing Exhibit No. 4. Dk. No. 640. Atlantic offered the appraisal of
the James Pegram Heirs Property in underlying case 3:18-cv-573 as Atlantic’s Hearing Exhibit
No. 4. Dk. No. 643. Atlantic offered the appraisal of the Fields Heirs Property in underlying case
3:18-cv-716 as Atlantic’s Hearing Exhibit No. 4. Dk. No. 637. The appraisals for each of the
Subject Properties are proper evidence for the determination of just compensation for the Subject
Properties. See 86.36 Acres, 2009 U.S. Dist. LEXIS 4612, at *14-15.

A. The Foreman/Saunders Property in 2:18-cv-447

The Foreman/Saunders Property comprises 25.50 total acres of vacant land utilized for
wooded recreational and agricultural purposes. The site will be encumbered by a proposed 50-
foot-wide Permanent Easement encompassing 1.160 acres and a Temporary Easement
encompassing 0.580 acre. The value of the Permanent Easement on the Foreman/Saunders
Property is $2,030.00, the damages to the remainder of the Foreman/Saunders Property is $0.00,

and the total market rent for the Temporary Easement on the Property is $725.00 — making the

14
total value for the Foreman/Saunders Property $2,755.00. Accordingly, the total just
compensation due to the Non-Responding Defendant in this consolidated matter is $275.50.
B. The James Pegram Heirs Property in 3:18-cv-573

The James Pegram Heirs Property comprises 18.00 total acres of improved land utilized
for rural residential and agricultural purposes. The site will be encumbered by a proposed 50-foot-
wide Permanent Easement encompassing 0.040 acre and a Temporary Easement encompassing
0.540 acre. The value of the Permanent Easement on the James Pegram Heirs Property is $60.00,
the damages to the remainder of the James Pegram Heirs Property is $0.00, and the total market
rent for the Temporary Easement on the James Pegram Heirs Property is $540.00 — making the
total value for the James Pegram Heirs Property $600.00. Accordingly, the total just compensation
due to the Non-Responding Defendants in this consolidated matter is $253.33.

C. The Fields Heirs Property in 3:18-cv-716

The Fields Heirs Property identified as Parcel Identification No. 7-2 (the “7-2 Parcel”),
comprises 28.00 total acres of vacant land utilized for wooded recreational purposes. The site will
be encumbered by a proposed 50-foot-wide Permanent Easement encompassing 0.450 acre, a
proposed Permanent Access Road Easement encompassing 0.010 acre, and a Temporary Easement
encompassing 0.440 acre. The value of the Permanent Easement on the 7-2 Parcel is $675.00, the
value of the Permanent Access Road Easement is $18.00, the damages to the remainder of the 7-2
Parcel is $0.00, and the total market rent for the Temporary Easement on the 7-2 Parcel is $440.00
— making the total value for the 7-2 Parcel $1,133.00.

The Fields Heirs Property identified as Parcel Identification No. 7-2A (the “7-2A Parcel”),
comprises 108.65 total acres of vacant land utilized for wooded recreational, agricultural, and rural

residential purposes. The site will be encumbered by a proposed 50-foot-wide Permanent

15
Easement encompassing 2.830 acre and a Temporary Easement encompassing 5.670 acres. The
value of the Permanent Easement on the 7-2A Parcel is $4,245.00, the damages to the remainder
of the 7-2A Parcel is $0.00, and the total market rent for the Temporary Easement on the 7-2A
Parcel is $5,670.00 — making the total value for the 7-2A Parcel $9,915.00.

The combined total value for the Fields Heirs Properties identified as Parcel Identification
Nos. 7-2 and 7-2A is $11,048.00. Accordingly, the total just compensation is $789.14.

V. CONCLUSION

For the foregoing reasons, the Court will grant Atlantic’s motions for default judgment
against the Non-Responsive Defendants in the three underlying cases. After Atlantic pays just
compensation to the Non-Responsive Defendants, Atlantic may take immediate possession of the
Easements across the Subject Properties identified in its Complaints in Condemnation for the three
underlying cases.

The Court will enter an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

Date: a O fro 2019

Richmond, VA Isl Oe / .
John A. Gibney, Jr. Z |
United States District Jydge

 

 

 

 

16
